


Exhibit 10.36


ADVANCE AUTO PARTS, INC.
[YEAR 1] SARS AWARD AGREEMENT
(STOCK SETTLED)


Award Date
Total Number of SARs (at Target Level)
Time-vesting SARs
Performance-vesting SARs (at Target Level)
Grant Price
Expiration Date
[GRANT DATE]
##
##
##
$##.##
[GRANT DATE + 7YRS]



THIS CERTIFIES THAT Advance Auto Parts, Inc. (the “Company”) has on the Award
Date specified above granted to


[Team Member Name]


(“Participant”) Stock Appreciation Rights (the “SARs”) with respect to the
number of Shares of Advance Auto Parts, Inc. Common Stock, $.0001 par value per
share (“Common Stock”), indicated above in the box labeled “Total Number of SARs
(at Target Level)” (the “Target Award”). The initial fair market value of each
underlying Share is indicated above in the box labeled “Grant Price.” The SARs
that this Certificate represents shall vest and become exercisable in accordance
with Sections 1 and 2 below, and upon vesting shall be fully exercisable until
the Expiration Date except as otherwise provided in Section 2 below. This Award
is subject to the terms and conditions set forth below and in the Advance Auto
Parts, Inc. 2004 Long-Term Incentive Plan (the “Plan”). A copy of the Plan is
available on the Company's Intranet site or upon request. In the event of any
conflict between the terms of the Plan and this Award, the terms of the Plan
shall govern. Any terms not defined herein shall have the meaning set forth in
the Plan.


* * * * *


1. Vesting. Subject to the remaining provisions of this Award:


(a) Time-vesting SARs. The SARs shall vest, with respect to the number of Shares
indicated above in the box labeled “Time-vesting SARs,” if you remain
continuously employed by the Company until the respective dates below. You may
exercise them as to the number of SARs, in full or in part, at any time on or
after the earliest Exercise Date or Dates identified in the following table:


Number of Time-Vesting SARs in Each Installment
Earliest Exercise Date for SARs in Installment
##
[GRANT DATE + 1YR]
##
[GRANT DATE + 2YRS]
##
[GRANT DATE + 3YRS]



(b) Performance-vesting SARs: The SARs shall vest, in an amount up to your
Maximum Performance-vesting SARs (defined below) on March 1, [YEAR 4],1 subject
to your continued employment to that date and except as otherwise provided in
Section 2 below. The precise amount in which you may vest will be determined in
accordance with the following rules, subject to certification by the Committee
of the Company's Economic Value Added (EVA) growth over the [YEAR 1] through
[YEAR 3] fiscal years, relative to the normalized EVA growth, over the same
period, of the peer companies identified by the Committee:
  
(i)
If the Company's EVA growth is at the median level of the Company's peer group,
you will have the opportunity to vest in all of the Performance-vesting Shares
(at Target Level).



(ii)
If the Company's EVA growth is above the median level of the Company's peer
group, you will have the opportunity to vest in a multiple (set by the
Committee) of your Performance-vesting SARs, up to your Maximum
Performance-vesting SARs.



(iii)
If the Company's EVA growth is below the median level of the Company's peer
group but above the 40th percentile of the peer group, you will have the
opportunity to vest in at least a fraction (set by the Committee) of your
Performance-vesting SARs (so that the Total Number of SARs vested will be less
than the Target Level).




1 For awards with an Award Date of December 3,[YEAR]. For awards with a later
Award Date, throughout this Award “March 1, [YEAR 4]” means the later of March
1, [YEAR 4] or the third anniversary of the Award Date.

--------------------------------------------------------------------------------




(iv) If the Company's EVA growth is at or below the 40th percentile of the
Company's peer group, you will not have the opportunity to vest in any portion
of your Performance-vesting SARs (at Target Level or otherwise).


Your “Maximum Performance-vesting SARs” is 200% of the number of SARs indicated
above in the box labeled “Total Number of SARs (at Target Level)” minus the
number of your Time-vesting SARs.


2. SARs Duration and Exercise.


(a) Subject to the following, these SARs shall expire on the Expiration Date.
However, if your employment or other association with the Company and its
Affiliates ends before that date, these SARs shall expire on Expiration Date or,
if earlier, the date specified in whichever of the following applies:


(i) If your employment or other association is terminated on account of
Retirement, your Time-vesting SARs will nevertheless continue to become
exercisable in accordance with the table above, and will expire ninety (90) days
after the date on which all of your SARs (including any Performance-vesting
SARs) are exercisable. If all of your SARs are exercisable as of the date of
your Retirement, your SARs will expire ninety (90) days after the date your
employment or other association ends on account of Retirement. For all purposes
of this Award, “on account of Retirement” means, except in the event of
termination of employment for cause as provided in Section 2(a)(v) below,
termination of employment or other association following the attainment of at
least 55 years of age and at least 10 years of service, of which the last three
must be consecutive years with the Company. If, after termination of your
employment or other association on account of Retirement and prior to March 1,
[YEAR 4], you are employed by a competitor of the Company, defined for these
purposes as AutoZone Inc., O'Reilly Automotive Inc., Pep Boys, Genuine Parts
Company and/or NAPA Auto Parts, CarQuest Auto Parts, Fisher Auto Parts or Parts
Depot Inc., all future vesting rights for SARs that have not yet vested as of
the date of the commencement of such employment shall be immediately and
irrevocably forfeited.


(ii) If the termination of your employment or other association is on account of
Disability, then any unvested Time-vesting SARs will vest immediately and will
expire ninety (90) days after the date on which all of your SARs (including
Performance-vesting SARs) are exercisable. If all of your SARs are exercisable
as of the date of the termination of your employment or other association on
account of Disability, your SARs will expire ninety (90) days after the date
your employment or other association ends. For all purposes of this Award,
“Disability” is defined as having become disabled within the meaning of Section
22(e)(3) of the Internal Revenue Code.


(iii) If the termination of your employment or other association is on account
of Death, or you die within ninety (90) days of the termination of your
employment or other association (other than when terminated for cause), then any
remaining Time-vesting SARs will vest immediately and will expire on the date
that is the later of twelve (12) months after your Death or ninety (90) days
after the date on which all of your SARs (including Performance-vesting SARs)
are exercisable.


(iv) If your employment or other association is terminated prior to March 1,
[YEAR 4], on account of your Retirement, Disability or Death, your
Performance-vesting SARs will vest on March 1, [YEAR 4], in an amount based on
the Company's performance during the entire performance period, on a pro-rata
basis for the time that you were employed during the performance period. Your
performance-vesting SARs will expire ninety (90) days after March 1, [YEAR 4],
except for termination of employment on account of Death, which will be the
later of twelve (12) months after the date of your Death or ninety (90) days
after March 1, [YEAR 4]. The pro rata amount will be determined by multiplying
the number of Performance-vesting SARs that you would have received if you had
been employed by the Company on March 1, [YEAR 4], by a fraction whose numerator
is the number of completed months that you were employed during the performance
period and whose denominator is 36.


(v) If the termination of your employment or other association is for cause, as
determined in good faith by the Committee, all of your SARs, whether
Performance-vesting SARs (at Target Level or otherwise) or Time-vesting SARs,
will expire on the date your employment or other association ends.


(vi) In all other cases, all of your SARs, whether Performance-vesting SARs (at
Target Level or otherwise) or Time-vesting SARs, which have not vested before
the date your employment or other association ends, will expire on the date your
employment or other association ends, and all of your SARs which have vested
will expire ninety (90) days after your employment or other association ends.





--------------------------------------------------------------------------------




(b) Upon a Change in Control the Company will determine the pro rata portion of
your Performance-vesting SARs based on the Company's performance during the
performance period preceding the Change of Control measured as of the Company's
most recently completed fiscal quarter prior to the Change in Control event. 
The pro rata portion of your performance-vesting SARs will continue to vest and
become exercisable on March 1, [YEAR 4], and any balance of your
Performance-vesting SARs will expire.  Any remaining SARs (including the pro
rata portion of your Performance-vesting SARs as determined pursuant to this
Section 2) will immediately become exercisable (i) upon the Change in Control in
the event that the successor organization does not assume, convert, or replace
the awards; or (ii) upon termination of your employment in the event the
successor organization assumes, converts or replaces the awards, and your
employment is terminated other than for cause within 24 months following the
Change in Control.   Your SARs will expire ninety (90) days after the occurrence
of the events described in subsections (b)(i) or (ii) of this Section 2.


(c) If within four months following the effective date of this Award you are
determined to have unacceptable job performance based upon your performance
evaluation for the fiscal year in which this Award was granted, the Company's
Chief Executive Officer and Senior Vice President who is responsible for Rewards
may cancel this Award in its entirety.


(d) No shares of Common Stock shall be issued to you prior to the date on which
the SARs are exercised in accordance with this Section 2. Upon exercise of the
SARs, you shall be entitled to receive a number of Issued Shares for each share
with respect to which the Stock Appreciation Rights are exercised equal to (i)
the excess of the Fair Market Value of one share on the date of exercise over
the Grant Price, divided by (ii) the Fair Market Value of one share on the date
of exercise. The Issued Shares shall be issued in book-entry form, registered in
your name or in the name of your legal representatives, beneficiaries or heirs,
as the case may be. The Company will not deliver any fractional share of Common
Stock but will pay, in lieu thereof, cash equal to the Fair Market Value of such
fractional share.


(e) Except as otherwise provided in this Section 2, during any period that any
of these SARs remain outstanding after your employment or other association with
the Company and its Affiliates ends, you may exercise them only to the extent
they were exercisable immediately prior to the end of your employment or other
association. In no event may any of these SARs be exercised after they expire as
determined in accordance with Section 2.


(f) At any time you may exercise these SARs by delivery to the Company (the date
such delivery occurs is hereinafter referred to as the “Exercise Date”) a notice
which shall state that you elect to exercise the SARs as to the number of shares
specified in the notice as of the date specified in the notice. Such notice
should be made to the stock administrator at the Company headquarters or its
designee. All notices will be acknowledged and validated by the Company or its
designee prior to actual exercise of a SAR.


Notwithstanding any contrary provision of this Award, as to any SARs which have
not then become exercisable, the Company may cancel these SARs at any time and
without prior notice, and as to SARs which are then exercisable the Company may
cancel these SARs at any time on ninety (90) days prior notice to you, in
response to actions taken by you that could be considered detrimental to the
Company or any of its Affiliates. Whether any of your actions could be
considered detrimental will be determined by the Committee in its sole
discretion.


3. Transfer of SARs. You may not transfer any or all of these SARs except by
will or the laws of descent and distribution, and, during your lifetime, only
you (or in the event of your Disability, your legal guardian or representative)
may exercise these SARs. Any attempt to sell, pledge, assign, hypothecate,
transfer or otherwise dispose of the SARs granted by this Award in contravention
of this Award or the Plan shall be void.


4. No Rights as a Stockholder. You shall have no rights as a stockholder of any
Common Stock covered by these SARs until the Exercise Date and entry evidencing
such ownership is made in the stock transfer books of the Company. Except as may
be provided under Section 4(c) of the Plan, the Company will make no adjustment
for dividends (ordinary or extraordinary and whether in cash, securities or
other property) or distributions of other rights for which the record date is
prior to the Exercise Date.


5. Notices. Except as otherwise provided herein, all notices, requests, demands
and other communications under this Award shall be in writing, and if by
telecopy, shall be deemed to have been validly served, given or delivered when
sent, or if by personal delivery or messenger or courier service, shall be
deemed to have been validly served, given or delivered upon actual delivery (but
in no event may notice be given by deposit in the United States mail), at the
following addresses, telephone and facsimile numbers (or such other address(es),
telephone and facsimile numbers a party may designate for itself by like
notice):





--------------------------------------------------------------------------------




If to the Company: Advance Auto Parts, Inc. located at 5008 Airport Road,
Roanoke, Virginia, 24012, Attention: General Counsel or by telephone at (540)
561-3225 or telecopy at (540) 561-1448;


With copy to: Advance Auto Parts, Inc. located at 5008 Airport Road, Roanoke,
Virginia, 24012, Attention: Director, Rewards Strategy and Design or by
telephone at (540) 561-6818 or telecopy at (540) 561-6998;


If to you, the Participant, to your home address on record at Advance Auto Parts
or your business address at Advance Auto Parts.


6. Income Tax Matters. The Company makes no representation or warranty as to the
tax treatment of your receipt or exercise of these SARs or upon your sale or
other disposition of the shares acquired through the exercise of the SARs. You
should rely on your own tax advisors for such advice. In order to comply with
all applicable federal or state income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that all applicable federal
or state payroll, withholding, income or other taxes, which are your sole and
absolute responsibility, are withheld or collected from you at the time of your
exercise of the SARs. The Company will inform you of alternative methods to
settle any applicable taxes due prior to the first vesting date of your Award.


7. Miscellaneous.


(a) This Award is made under the provisions of the Plan and shall be interpreted
in a manner consistent with it. To the extent that any provision in this Award
is inconsistent with the Plan, the provisions of the Plan shall control. The
interpretation of the Committee of any provision of the Plan, the SARs or this
Award, and any determination with respect thereto or hereto by the Committee,
shall be binding on all parties.


(b) Nothing contained in this Agreement shall confer, intend to confer or imply
any rights to an employment relationship or rights to a continued employment
relationship with the Company or any Affiliate in your favor or limit the
ability of the Company or an Affiliate, as the case may be, to terminate, with
or without cause, in its sole and absolute discretion, your employment
relationship with the Company or such Affiliate.


(c) Neither the Plan nor this Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company or any Affiliate and Participant or any other Person. To the extent that
any Person acquires a right to receive payments from the Company or any
Affiliate pursuant to an Award, such right shall be no greater than the right of
any unsecured creditor of the Company or any Affiliate.


(d) The Company shall not be required to deliver any shares of Common Stock upon
exercise of any Stock Appreciation Rights until the requirements of any federal
or state securities laws, rules or regulations or other laws or rules (including
the rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied.


(e) An original record of this Award and all the terms hereof executed by the
Company is held on file by the Company. To the extent there is any conflict
between the terms contained in this Award and the terms contained in the
original held by the Company, the terms of the original held by the Company
shall control.




In Witness Whereof, this Award has been executed by the Company as of the date
first above written.




ADVANCE AUTO PARTS, INC.




By:
 
 
Mike Norona, EVP, Chief Financial Officer








--------------------------------------------------------------------------------






ADVANCE AUTO PARTS, INC.
[YEAR 1] RESTRICTED STOCK UNIT AWARD AGREEMENT


Award Date
Total Number of RSUs (at Target Level)
Time-vesting RSUs
Performance-vesting RSUs (at Target Level)
Last Time
Vesting Date
[GRANT DATE]
##
##
##
[GRANT DATE + 3YRS]



THIS CERTIFIES THAT Advance Auto Parts, Inc. (the “Company”) has on the Award
Date specified above granted to


[Team Member Name]


(“Participant”) an award (the “Award”) of that number of Restricted Stock Units
(the “RSUs”) representing the right to receive a like number of shares
(“Shares”) of Advance Auto Parts, Inc. Common Stock, $.0001 par value per share
(the “Common Stock”), indicated above in the box labeled “Number of RSUs (at
Target Level),” subject to certain restrictions and on the terms and conditions
contained in this Award and the Advance Auto Parts, Inc. 2004 Long-Term
Incentive Plan (the “Plan”). A copy of the Plan is available on the Company's
Intranet site or upon request. In the event of any conflict between the terms of
the Plan and this Award, the terms of the Plan shall govern. Any terms not
defined herein shall have the meaning set forth in the Plan.


* * * * *


1. Vesting. Subject to the remaining provisions of this Award:


(a) Time-vesting RSUs. The RSUs indicated above in the box labeled “Time-vesting
RSUs” shall vest over three years from the Award Date according to the dates
identified in the following table if you remain continuously employed by the
Company until the respective vesting date.


Number of Time-vesting RSUs in Each Installment
Vesting Date for RSUs in
Installment
##
[GRANT DATE + 1YR]
##
[GRANT DATE + 2YRS]
##
[GRANT DATE + 3YRS]



(b) Performance-vesting RSUs: The RSUs shall vest, in an amount up to your
Maximum Performance-vesting RSUs (defined below) on March 1, [YEAR 4],1 subject
to your continued employment to that date and except as otherwise provided in
Section 2 below. The precise amount in which you may vest will be determined in
accordance with the following rules, subject to certification by the Committee
of the Company's Economic Value Added (EVA) growth over for the [YEAR 1] through
[YEAR 3] fiscal years, relative to the normalized EVA growth, over the same
period, of the peer companies identified by the Committee.


(i)If the Company's EVA growth is at the median level of the peer companies'
EVA, you will have the opportunity to vest in all of the Performance-vesting
RSUs (at Target Level).


(ii)If the Company's EVA growth is above the median level of the Company's peer
group, you will have the opportunity to vest in a multiple (set by the
Committee) of your Performance-vesting RSUs, up to your Maximum
Performance-vesting RSUs.


(iii)If the Company's EVA growth is below the median level of the Company's peer
group but above the 40th percentile of the peer group, you will have the
opportunity to vest in at least a fraction (set by the Committee) of your
Performance-vesting RSUs (so that the Total Number of RSUs vested will be less
than the Target Level).





1 For awards with an Award Date of December 3,[YEAR]. For awards with a later
Award Date, throughout this Award “March 1, [YEAR 4]” means the later of March
1, [YEAR 4] or the third anniversary of the Award Date.

--------------------------------------------------------------------------------




(iv) If the Company's EVA growth is at or below the 40th percentile of the
Company's peer group, you will not have the opportunity to vest in any portion
of your Performance-vesting RSUs (at Target Level or otherwise).


Your “Maximum Performance-vesting RSUs” is 200% of the number of RSUs indicated
above in the box labeled “Total Number of RSUs (at Target Level)” minus the
number of your Time-vesting RSUs.


2. Duration.


(a) If, prior to vesting of the RSUs pursuant to Section 1 or this Section 2 of
this Award, your employment or other association with the Company and its
Affiliates ends for any reason (voluntary or involuntary), then your rights to
unvested RSUs shall be immediately and irrevocably forfeited, except as follows:


i) If the termination of your employment or other association is on account of
Retirement, then your rights with respect to the Time-vesting RSUs will continue
under this Award. For purposes of this Award, “on account of Retirement” means,
except in the event of termination of employment for cause as provided in
Section 2(a)(v) below, termination of employment or other association following
the attainment of at least 55 years of age and at least 10 years of service, of
which the last three must be consecutive years with the Company. If, however,
after termination of your employment (or other association on account of
Retirement) and prior to March 1, [YEAR 4], you are employed by a competitor of
the Company, defined for these purposes as AutoZone Inc., O'Reilly Automotive
Inc., Pep Boys, Genuine Parts Company and/or NAPA Auto Parts, CarQuest Auto
Parts, Fisher Auto Parts or Parts Depot Inc., any RSUs that have not vested as
of the date of the commencement of such employment shall be immediately and
irrevocably forfeited.


ii) If the termination of your employment or other association is on account of
Disability, then any unvested Time-vesting RSUs will vest immediately. For all
purposes of this Award, “Disability” is defined as having become disabled within
the meaning of Section 22(e) (3) of the Internal Revenue Code.


iii) If the termination of your employment or other association is on account of
Death, then any unvested Time-vesting RSUs will vest immediately.


iv) If your employment or other association is terminated prior to March 1,
[YEAR 4], on account of your Retirement, Death, or Disability, your
Performance-vesting RSUs will vest on March 1, [YEAR 4], based on the Company's
performance during the performance period, on a pro-rata basis for the time that
you were employed during the performance period. The pro rata amount will be
determined by multiplying the number of Performance-vesting RSUs that you would
have received if you had been employed by the Company on March 1, [YEAR 4], by a
fraction whose numerator is the number of completed months that you were
employed during the performance period and whose denominator is 36.


v) If the termination of your employment or other association is for cause, as
determined in good faith by the Committee, all of your RSUs, whether
Performance-vesting RSUs (at Target Level or otherwise) or Time-vesting RSUs,
will expire on the date your employment ends.


(b) Upon a Change in Control, the Company will determine the pro rata portion of
your Performance-vesting RSUs based on the Company's performance during the
performance period preceding the Change of Control measured as of the Company's
most recently completed fiscal quarter prior to the Change in Control event. The
pro rata portion of the Performance-vesting RSUs will continue to vest and will
be converted to shares on March 1, [YEAR 4], and the remaining
Performance-vesting RSUs will expire. Any remaining previously unvested
Time-vesting RSUs (including the pro rata portion of your Performance-vesting
RSUs as determined pursuant to this Section 2) will vest immediately (i) upon
the Change in Control in the event that the successor organization does not
assume, convert, or replace the awards; or (ii) upon the termination of your
employment in the event that the successor organization assumes, converts or
replaces the awards, and your employment is terminated without cause within 24
months following the Change in Control.


(c) If within four months following the effective date of this Award you are
determined to have unacceptable job performance based upon your performance
evaluation for the fiscal year in which this Award was granted, the Company's
Chief Executive Officer and Senior Vice President who is responsible for Rewards
may cancel this Award in its entirety.





--------------------------------------------------------------------------------




Notwithstanding any contrary provision of this Award, the Company may cancel
this Award at any time on ninety (90) days prior notice to you in response to
actions taken by you that could be considered detrimental to the Company or any
of its Affiliates. Whether any of your actions could be considered detrimental
will be determined by the Committee in its sole discretion.


3. Transfer of Award. Until the RSUs vest pursuant to Section 2 of this Award,
the RSUs may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered, and no attempt to transfer unvested RSUs,
whether voluntary or involuntary, by operation of law or otherwise, shall vest
the transferee with any interest or right in or with respect to the Shares.
Notwithstanding the foregoing, you may, in the manner established by the
Committee, designate a beneficiary or beneficiaries to exercise your rights to
receive any property distributable with respect to the RSUs upon your death.


4. No Rights as a Stockholder. You shall have no rights of a shareholder of the
Common Stock on and after the Award Date and until the date on which the RSUs
vest and are converted to Shares and the restrictions with respect to the RSUs
lapse in accordance with Section 1 or 2 of this Award, as described above. You
will however receive dividends on the Time-vesting RSUs on or after the Award
Date and until Shares are delivered on vesting of the Award, unless and until
the RSUs are forfeited pursuant to Section 1 or 2 of this Award. Except as may
be provided under Section 4(c) of the Plan, the Company will make no adjustment
for dividends (ordinary or extraordinary and whether in cash, securities or
other property) or distributions of other rights for which the record date is
prior to the Vesting Date of an RSU.


5. Issuing Shares. On any of the RSUs vesting pursuant to Section 1 or 2 of this
Award and payment of the applicable withholding taxes pursuant to Section 7
below, the Company shall cause the shares of Common Stock to be issued in
book-entry form, registered in your name.


6. Notices. Except as otherwise provided herein, all notices, requests, demands
and other communications under this Award shall be in writing, and if by
telecopy, shall be deemed to have been validly served, given or delivered when
sent, or if by personal delivery or messenger or courier service, shall be
deemed to have been validly served, given or delivered upon actual delivery (but
in no event may notice be given by deposit in the United States mail), at the
following addresses, telephone and facsimile numbers (or such other address(es),
telephone and facsimile numbers a party may designate for itself by like
notice):


If to the Company: Advance Auto Parts, Inc. located at 5008 Airport Road,
Roanoke, Virginia, 24012, Attention: General Counsel or by telephone at (540)
561-3225 or telecopy at (540) 561-1448;


With copy to: Advance Auto Parts, Inc. located at 5008 Airport Road, Roanoke,
Virginia, 24012, Attention: Director, Rewards Strategy and Design or by
telephone at (540) 561-6818 or telecopy at (540) 561-6998;


If to you, the Participant, to your home address on record at Advance Auto Parts
or your business address at Advance Auto Parts.


7. Income Tax Matters.


(a) The Company makes no representation or warranty as to the tax treatment of
your receipt or vesting of the RSUs or upon your sale or other disposition of
the Shares received upon vesting of your RSUs. You should rely on your own tax
advisors for such advice. In order to comply with all applicable federal or
state income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal or state payroll,
withholding, income or other taxes, which are your sole and absolute
responsibility, are withheld or collected from you at the time of vesting. The
Company will inform you of alternative methods to settle any applicable taxes
due prior to the first vesting date of your Award.


(b) For the purposes determining when Shares otherwise issuable on account of
your termination of employment will be issued, “termination of employment” or
words of similar import, as used in this Agreement, shall mean the date as of
which the Company and you reasonably anticipate that no further services will be
performed by you, and shall be construed as the date that you first incur a
“separation from service” for purposes of Section 409A of the Code on or
following termination of employment. Furthermore, if you are a “specified
employee” of a public company as determined pursuant to Section 409A as of your
termination of employment, any Shares otherwise issuable on account of your
termination of employment which constitute deferred compensation within the
meaning of Section 409A of the Code and which are otherwise payable during the
first six months following your termination of employment shall be issued to you
on the earlier of (1) the date of your death and (2) the first business day of
the seventh calendar month immediately following the month in which your
termination of employment occurs.







--------------------------------------------------------------------------------








8. Miscellaneous.


(a) This Award is made under the provisions of the Plan and shall be interpreted
in a manner consistent with it. To the extent that any provision in this Award
is inconsistent with the Plan, the provisions of the Plan shall control. The
interpretation of the Committee of any provision of the Plan, the RSUs or this
Award, and any determination with respect thereto or hereto by the Committee,
shall be binding on all parties.


(b) Nothing contained in this Agreement shall confer, intend to confer or imply
any rights to an employment relationship or rights to a continued employment
relationship with the Company or any Affiliate in your favor or limit the
ability of the Company or an Affiliate, as the case may be, to terminate, with
or without cause, in its sole and absolute discretion, your employment
relationship with the Company or such Affiliate.


(c) Neither the Plan nor this Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company or any Affiliate and You or any other Person. To the extent that any
Person acquires a right to receive payments from the Company or any Affiliate
pursuant to an Award, such right shall be no greater than the right of any
unsecured creditor of the Company or any Affiliate.


(d) The Company shall not be required to deliver any shares of Common Stock
until the requirements of any federal or state securities laws, rules or
regulations or other laws or rules (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.


(e) An original record of this Award and all the terms hereof, executed by the
Company, is held on file by the Company. To the extent there is any conflict
between the terms contained in this Award and the terms contained in the
original held by the Company, the terms of the original held by the Company
shall control.


In Witness Whereof, this Award has been executed by the Company as of the date
first above written.




ADVANCE AUTO PARTS, INC.




By:
 
 
Mike Norona, EVP, Chief Financial Officer






